 
EXHIBIT 10.14
 
REPLACEMENT
PROMISSORY NOTE
 
$4,500,000.00
August 28, 2000
 
          FOR VALUE RECEIVED, the undersigned, Michael S. Jeffries, promises to
pay to the order of Abercrombie & Fitch Co., a Delaware corporation, the
principal sum of Four Million Five Hundred Thousand Dollars ($4,500,000.00),
with interest thereon at the rate of six and one-half percent (6.5%) per annum,
said principal and all accrued interest thereon being payable in full on May 18,
2001.
 
          The undersigned reserves the privilege of prepaying all or a portion
of the principal balance hereof at any time without penalty.
 
          All persons now or hereafter liable for the principal amount due on
this Note or any part hereof do expressly waive presentment for payment, notice
of dishonor, protest and notice of protest and agree that the time for the
payment of this Note may be extended without releasing or otherwise affecting
their liability on this Note, or any other security agreements or guarantees, if
any, securing this Note.
 
          This Note was signed at Reynoldsburg, Ohio and shall be construed in
accordance with and governed by the provisions of the laws of the State of Ohio.
Any failure of Abercrombie & Fitch Co. or the legal holder hereof to exercise
any option herein provided upon default shall not constitute a waiver of the
right to exercise such option in the event of any continuing or subsequent
default. The undersigned hereby agrees that the maturity of all or any part of
the indebtedness evidenced hereby may be postponed or extended without prejudice
to his liability on this Promissory Note.
 
          If any provision of this Note is illegal, or hereafter rendered
illegal, or is for any other reason void, voidable or otherwise unenforceable or
invalid, or hereafter rendered void, voidable or otherwise unenforceable or
invalid, the remainder of this Note shall not be affected by, but shall be
construed as if it does not contain such provision.
 
          This Replacement Note constitutes a replacement of, and substitute
for, both the Promissory Note, dated as of March 1, 2000, executed by the
undersigned and payable to the order of Abercrombie & Fitch Co. in the principal
amount of One Million Five Hundred Thousand Dollars ($1,500,000) and the
Replacement Promissory Note, dated as of May 19, 2000, executed by the
undersigned and payable to the order of Abercrombie & Fitch Co. in the original
principal amount of Three Million Dollars ($3,000,000.00) (collectively the
“Original Notes”).

Upon the undersigned's execution of this Replacement Note, Abercrombie & Fitch
Co. shall mark the Original Notes "cancelled".

/s/ Michael S. Jeffries Michael S. Jeffries    

 